Citation Nr: 1017893	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO. 04-36 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for acute multifocal 
placoid pigments epitheliopathy (eye disorder).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Willett, Counsel






INTRODUCTION

The Veteran served on active duty from July 1972 through July 
1976, with additional periods of active duty for training 
(ACDUTRA) through and including March 1987.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida. The appeal was remanded for 
additional development in September 2007 and December 2008 
and is now again before the Board.


FINDINGS OF FACT

Competent medical evidence does not show that the Veteran has 
a current eye disorder that is causally connected to his 
March 1987 in-service treatment for an eye condition, or any 
other in-service incident.


CONCLUSION OF LAW

The criteria for service connection for acute multifocal 
placoid pigments epitheliopathy, or any of its residuals, are 
not met. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking to establish service connection for 
and eye disorder, which he claims is a current residual of 
in-service acute multifocal placoid pigments epitheliopathy. 
For service connection to be established, the claims folder 
must contain (1) medical evidence of a current disability, 
(2) medical evidence, or in certain circumstances lay 
testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury." See Pond v. West, 12 Vet. App. 341, 346 (1999). In 
other words, entitlement to service connection for a 
particular disability requires evidence of the existence of a 
current disability and evidence that the disability resulted 
from a disease or injury incurred in or aggravated during 
service. 38 U.S.C.A.§§ 1110, 1131; 38 C.F.R. § 3.303(a).

In this case, the Veteran meets the first two required 
elements for service connection, a current disability and 
evidence of an in-service incurrence. The claims folder 
includes private medical evidence showing refractive error 
with some sheathing of the retinal vessels in the left eye. 
See January 2004 record from Dr. Charles Rosenthal & 
Associates, and additional periodic optometrist and 
ophthalmologist reports between 2000 and 2008. The Board does 
not dispute that the Veteran has a current disability related 
to the vision in his eyes.

Also, service treatment records confirm that the Veteran 
sought treatment in March 1987 for blurred vision with 
redness, burning, and watery eyes, bilaterally. He was 
initially seen in the base optometry clinic at USAF 
Charleston and referred immediately to the ophthalmologist. 
He was diagnosed with bilateral uveitis and the 
ophthalmologist noted that the Veteran "absolutely needs 
ophthalmology follow up and work up ASAP."  Several days 
later, he was again seen and diagnosed with bilateral 
anterior/posterior granulomatous uveitis, probably secondary 
to sarcoidosis. He was deemed unqualified for military care 
and referred out to a private clinic. A March 19, 1987, note 
clearly stated that this initial treatment "started while 
member on annual tour @ CAFB, SC." Several days later a line 
of duty determination was made indicating that the Veteran 
had an episode of uveitis while on active duty but that "the 
etiology of uveitis is of a long standing nature and was not 
incurred as a result of active duty." The Veteran was 
referred out to a private clinic. 

Private records do show the follow up treatment, which first 
show the diagnosis as possible acute multifocal placoid 
pigments epitheliopathy (AMPPE) in both eyes, with 
instruction to rule out sarcoidosis and lues. See March 1987 
report from Dr. Flynn. Several months later, the Veteran 
followed up with another ophthalmologist who conducted 
photographs and a fluorescein angiogram. Examination showed 
some lesions at the level of the pigment epithelium in both 
eyes, and a very marked sheathing of the wall of the vein of 
the left fundus, and a copper wire discoloration of the 
retinal artery in the superotemporal quadrant just above the 
horizontal raphe. The angiogram revealed slow flow involving 
the retinal circulation. The examiner noted that the Veteran 
experienced a dry cough prior to the initial treatment in 
March, as well as a lesion on the chest x-ray, which are 
shown in the service treatment records. These findings 
suggested that the Veteran "may not have AMPI" since the 
examiner had "not seen arterior changes" with AMPI. There 
is no evidence showing that the Veteran sought additional 
treatment after July 1987, and a November 1987 handwritten 
note on the July 1987 report shows that the office called the 
Veteran a "spoke with a relative who believe his eyes are 
ok." Thus, the Board presumes that no follow-up treatment 
was sought at that time.

Thus, the crux of the issue in this case is the question of 
whether the March 1987 initial incident related to the 
Veteran's eyes, during his annual training, is causally 
connected to the current refractive error and retinal 
sheathing.

The Veteran contends that he never had a problem with his 
eyes prior to the March 1987 incident, and that he is the 
only person in his family requiring glasses at a young age. 
See March 2009 statement. Therefore, he contends that the 
problems requiring his current use of glasses should be 
service connected, because it occurred during his active 
reserve time. Id. The Board appreciates the Veteran's honest 
belief that his current eye disability is related to the in-
service incident in March 1987; however, such a suggestion by 
either the Veteran or his representative is not sufficient 
medical evidence of a medical nexus. Although lay evidence is 
acceptable to prove the occurrence of an injury during active 
duty or symptomatology over a period of time, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation. 
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992). 
Competent medical evidence of a nexus is required for service 
connection.

The Veteran was afforded a VA eye examination in August 2008 
in order to determine whether such a nexus exists. The 
examiner reviewed the claims folder and accurately reported 
the Veteran's March 1987 treatment. The Veteran reported 
redness and watering in both eyes, with burning and stinging 
in the left eye. Blurring without glasses in both eyes was 
also noted. Visual filed examination confirmed presbyopia. 
Following physical examination and testing, the examiner 
confirmed the diagnosis as history of AMPPE, which is 
inactive and not affecting the Veteran's vision at this time. 
The examiner went on to confirm that the Veteran was 
diagnosed with AMPPE in 1987 and treated. The examiner 
specifically noted that the Veteran did experience problems 
during the 1987 episode, but that "the disease is self 
limiting and typically resolves on its own without 
recurrence." The examiner went on to say  that "today, 
there is no evidence of recurrent uveitis and no permanent 
retinal sequelae affecting the vision at this time. The 
[Veteran's] reports of tearing and irritation and redness are 
related to his pinguecula and dryness of the eyes, neither of 
which are sequelae of the AMPPE."  The Veteran "also has a 
small refractive error, which corrects his vision to 20/20 in 
each eye, so the blur reported by the [Veteran] can be 
explained by the refractive error." The examiner concluded 
that the Veteran's in-service AMPPE "was self limiting and 
healed without permanent vision loss."

The Board finds that the 2008 VA examiner's opinion is 
adequate, as it is fully explained, it discusses the 
specifics of the Veteran's case, and is based upon a review 
of the Veteran's history, including service records and a 
physical examination showing the current disability. Since 
the competent medical evidence of records includes only one 
opinion regarding medical nexus, which is negative, the Board 
finds that the preponderance of the evidence is against 
establishing service connection in this matter.

Given the foregoing, the benefit of the doubt rule is 
inapplicable. Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001). Here, there is no competent medical evidence in the 
record to support the Veteran's claim, thus, the 
preponderance of the evidence weighs against the claim. 
Entitlement to service connection is not warranted. The 
appeal is denied.





Duties to Notify and Assist 

VA has a duty to notify and assist the Veteran in 
substantiating his claims for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
Veteran and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 
16 Vet. App. 183 (2002). Proper notice from VA must inform 
the Veteran of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide. 38 C.F.R. § 3.159(b)(1) (2009). This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ). Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 
18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the Veteran with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the October 2007 letter to the Veteran satisfied the 
requirements of 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); and Dingess. Any 
defect with respect to the timing of the notice requirement 
was harmless error. The Veteran was furnished content-
complying notice and proper subsequent VA process by way of 
the September 2008 and February 2010 Supplemental Statements 
of the Case, thus curing any error in the timing. Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist the Veteran in substantiating 
his claim. 
38 C.F.R. § 3.159(c), (d) (2009). Here, the Veteran's 
statements, his service treatment records, and available 
post-service private treatment records have been associated 
with the claims folder. The Board remanded this matter to 
obtain records from the Naval Hospital in South Carolina, and 
that hospital has twice provided a negative response. See 
September 2003 and March 2009 correspondence from the Naval 
Health Clinic in North Charleston, South Carolina. All 
available records from the National Personnel Records Center 
are associated with the claims folder, and these records 
confirm the in-service incident discussed in the decision 
above. Thus, the Board finds that deciding the matter without 
the missing Naval Health Clinic records is harmless to the 
Veteran.

The Veteran was afforded a VA vision examination and the 
August 2008 report is associated with the claims folder and 
was considered by the Board in this decision. The Board notes 
the Veteran's representative's assertion that a remand is 
required in order to afford the Veteran a VA examination 
because "a VA examination (VAE) has yet to be provided."  
This is an error on the representative's part and the Board 
finds that additional examination is not necessary for a 
decision in this case

The Veteran has not notified VA of any additional available 
relevant records with regard to his claim. In fact, he has 
several times written to VA to say he has no additional 
evidence, most recently in March 2009. VA has done everything 
reasonably possible to assist the Veteran. A remand for 
further development of this claim would serve no useful 
purpose. VA has satisfied its duty to assist the Veteran and 
further development is not warranted.






ORDER

Entitlement to service connection for acute multifocal 
placoid pigments epitheliopathy (eye disorder) is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


